Case 1:18-CV-01820-UNA Document 5 Filed 11/20/18 Page 1 of 2 Page|D #: 41

AO 440 (Rev4 06_/?2) Summons in a Civil Act_ion

UNITED ST'MF_;Sv DISTRiCT COURTv

 

 

for the
Disti'ict of Delaware
’Guyzar LLC §
)
)
Plainll_`j'(s) )
'V. § Civii ~Action No‘ 18~1820 UNA
Yelp lnc. )
)
`)
, )
Dejéna'am(s) )

SUMMONS IN A civIL AcTIoN

TO: (Defénq!ant's name andaddress) Y€lp lnC.
cio National Registerecl Agents, \n'c.
160 Gree`ntree Dr., Ste 101
Dover, DE 19904

A iaws_.uit has been filed against you.

Withiri'Z'l days after service of this summons on you ('not counting the day you received it) - or 60 days if you
are the United States or a Um'ted States agency,_or an officer or employee of the United Staies described in Fed. R. Civ.
P'. 12 (a)(?.) or (3) _you must servc:"on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules` of Civii Proce,dure. The answer or motion must be served on the plaintiff or plaintiffs attorne`y,
whose name and address are: Timothy Devlin, Esquire

Devlin Law Firm L.LC

1306 N. Broom Street, lastv Fioor
Wilrnlngton. DE .19806
tdevlin@devlinlawiirm.com

Ifyou fail to rospond, judgment _by default will be entered against you for the relief demanded in the complaint
You also`must tile your*answor` or motion with the court

(:~'LERKOl V`T -

Dare; v_ __ 11/20/;013 M

`Eg_@`@§i ar newly clerk

 

Case 1:18-cV-0182O-UNA Document 5 Filed 11/20/18 Page 2 of 2 Page|D #: 42

AO 440 (Rev. 06/12) Surnrnons in a Civil Action (Page 2)

Civil Action No. 18-1820 UNA

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

ThiS SUIIll'IlOIlS fOl' (name of individual and title, if any) Yelp, lnC_

 

Was received by me on (daze) 11 /20/201 8

Date:

El I personally served the summons on the individual at @lace)

 

OD (dale) § Ol‘

 

l:| l left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion Who resides there,

 

on (daze) , and mailed a copy to the individual’s last known address; or

!{I served the summons on (name of individual) Tina Lipko @ 1:05 p.m. , Who is

 

designated by law to accept service of process on behalf of (name of organization) Nationa| Registered Agentg,l |nc_

 

160 Greentree Drive, Suite 101, Dover, DE 19904 011 (dal€) 11/20/2018 § Or

 

ij l returned the summons unexecuted because ; or

 

g Ollh€l' (Specijj)):

My fees are $ for travel and $ for services, for a total of $ 0_00

I declare under penalty of perjury that this information is true. r

11/20/2018 h Mzw\-/

Server ’s signature

Lori |Vli||ar-Process Server
Prl`ntea' name and title

 

1111B S. Governors Ave.
Dover, DE 19904

 

Server ’s address

Additional information regarding attempted service, etc:

Documents served: Summons; Comp|aint for |nfringement of Patent; and Civi| Cover Sheet

